Exhibit 10.1

FORM OF INDEMNIFICATION AGREEMENT


This Indemnification Agreement (this “Agreement”), dated as of
                   , is by and between Gastar Exploration Inc., a Delaware
corporation (the “Company”) and                   (the “Indemnitee”).
WHEREAS, Indemnitee is a director and/or officer of the Company;
WHEREAS, both the Company and Indemnitee recognize the increased risk of
litigation and other claims being asserted against directors and officers of
public companies;
WHEREAS, the board of directors of the Company (the “Board”) has determined that
enhancing the ability of the Company to retain and attract as directors and
officers the most capable persons is in the best interests of the Company and
that the Company therefore should seek to assure such persons that
indemnification and insurance coverage is available; and
WHEREAS, in recognition of the need to provide Indemnitee with substantial
protection against personal liability, in order to procure Indemnitee’s
continued service as a director and/or officer of the Company and to enhance
Indemnitee’s ability to serve the Company in an effective manner, and in order
to provide such protection pursuant to express contract rights (intended to be
enforceable irrespective of, among other things, any amendment to the Company’s
certificate of incorporation or bylaws (collectively, the “Constituent
Documents”), any change in the composition of the Board or any change in control
or business combination transaction relating to the Company), the Company wishes
to provide in this Agreement for the indemnification of, and the advancement of
Expenses (as defined in 1(f) below) to, Indemnitee as set forth in this
Agreement and to the extent insurance is maintained for the continued coverage
of Indemnitee under the Company’s directors' and officers' liability insurance
policies.
NOW, THEREFORE, in consideration of the foregoing and the Indemnitee’s agreement
to continue to provide services to the Company, the parties agree as follows:
1.Definitions. For purposes of this Agreement, the following terms shall have
the following meanings:

1



--------------------------------------------------------------------------------



(a)    “Beneficial Owner” has the meaning given to the term “beneficial owner”
in Rule 13d-3 under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”).
(b)    “Business Day” means any day except a Saturday, Sunday or other day on
which commercial banks in Houston, Texas are authorized or required by law to be
closed.
(c)    “Change in Control” means the occurrence after the date of this Agreement
of any of the following events:
(i)    any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company representing 30% or more of the Company’s then
outstanding Voting Securities unless the change in relative Beneficial Ownership
of the Company’s securities by any Person results solely from a reduction in the
aggregate number of outstanding shares of securities entitled to vote generally
in the election of directors;
(ii)    the consummation of a reorganization, merger or consolidation, unless
immediately following such reorganization, merger or consolidation, all of the
Beneficial Owners of the Voting Securities of the Company immediately prior to
such transaction beneficially own, directly or indirectly, more than 50% of the
combined voting power of the outstanding Voting Securities of the entity
resulting from such transaction;
(iii)    during any period of two consecutive years, not including any period
prior to the execution of this Agreement, individuals who at the beginning of
such period constituted the Board (including for this purpose any new directors
whose election by the Board or nomination for election by the Company’s
stockholders was approved by a vote of at least two-thirds (2/3) of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved)
cease for any reason to constitute at least a majority of the Board; or
(iv)    the stockholders of the Company approve a plan of complete liquidation
or dissolution of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets.
(d)    “Claim” means:
(i)    any threatened, pending or completed action, suit, proceeding or
alternative dispute resolution mechanism, whether civil, criminal,
administrative,

2



--------------------------------------------------------------------------------



arbitrative, investigative or other, and whether made pursuant to federal, state
or other law; or
(ii)    any inquiry, hearing or investigation that the Indemnitee determines
might lead to the institution of any such action, suit, proceeding or
alternative dispute resolution mechanism.
(e)    “Delaware Court” shall have the meaning ascribed to it in Section 8(e)
below.
(f)    “Disinterested Director” means a director of the Company who is not and
was not a party to the Claim in respect of which indemnification is sought by
Indemnitee.
(g)    “Expenses” means any and all expenses, including attorneys’ and experts’
fees, court costs, transcript costs, travel expenses, duplicating, printing and
binding costs, telephone charges, and all other costs and expenses incurred in
connection with investigating, defending, being a witness in or participating in
(including on appeal), or preparing to defend, be a witness or participate in,
any Claim. Expenses also shall include (i) Expenses incurred in connection with
any appeal resulting from any Claim, including without limitation the premium,
security for, and other costs relating to any cost bond, supersedeas bond, or
other appeal bond or its equivalent, and (ii) for purposes of Section 4 only,
Expenses incurred by Indemnitee in connection with the interpretation,
enforcement or defense of Indemnitee’s rights under this Agreement, by
litigation or otherwise. Expenses, however, shall not include amounts paid in
settlement by Indemnitee or the amount of judgments or fines against Indemnitee.
The parties agree that for the purposes of any advancement of Expenses for which
Indemnitee has made written demand to the Company in accordance with this
Agreement, all Expenses included in such demand that are certified by affidavit
of Indemnitee’s counsel as being reasonable shall be presumed conclusively to be
reasonable. “Expense Advance” means any payment of Expenses advanced to
Indemnitee by the Company pursuant to Section 3 or Section 4 hereof.
(h)    “Indemnifiable Event” means any event or occurrence, whether occurring
before, on or after the date of this Agreement, related to the fact that
Indemnitee is or was a director, officer, employee or agent of the Company or
any subsidiary of the Company, or is or was serving at the request of the
Company as a director, officer, employee, member, manager, trustee or agent of
any other corporation, limited liability company, partnership, joint venture,
trust or other entity or enterprise (collectively with the Company and its
subsidiaries, “Enterprise”) or by reason of an action or inaction by Indemnitee
in any such

3



--------------------------------------------------------------------------------



capacity (whether or not serving in such capacity at the time any Loss is
incurred for which indemnification can be provided under this Agreement).
(i)    “Independent Counsel” means a law firm, or a member of a law firm, that
is experienced in matters of corporation law and neither presently performs, nor
in the past three years has performed, services for either: (i) the Company or
Indemnitee (other than in connection with matters concerning Indemnitee under
this Agreement or of other indemnitees under similar agreements) or (ii) any
other party to the Claim giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the Company
or Indemnitee in an action to determine Indemnitee’s rights under this
Agreement.
(j)    “Losses” means any and all Expenses, damages, losses, liabilities,
judgments, fines, penalties (whether civil, criminal or other), ERISA excise
taxes, amounts paid or payable in settlement, including any interest,
assessments, any federal, state, local or foreign taxes imposed as a result of
the actual or deemed receipt of any payments under this Agreement and all other
charges paid or payable in connection with investigating, defending, being a
witness in or participating in (including on appeal), or preparing to defend, be
a witness or participate in, any Claim.
(k)    “Person” means any individual, corporation, firm, partnership, joint
venture, limited liability company, estate, trust, business association,
organization, governmental entity or other entity and includes the meaning set
forth in Sections 13(d) and 14(d) of the Exchange Act.
(l)    “Standard of Conduct Determination” shall have the meaning ascribed to it
in Section 8(b) below.
(m)    “Voting Securities” means any securities of the Company that vote
generally in the election of directors.
2.    Indemnification. Subject to Section 8 and Section 9 of this Agreement, the
Company shall indemnify Indemnitee, to the fullest extent permitted by the laws
of the State of Delaware in effect on the date hereof, or as such laws may from
time to time hereafter be amended to increase the scope of such permitted
indemnification, against any and all Losses if Indemnitee was or is or becomes a
party to or participant in, or is threatened to be made a party to or
participant in, any Claim by reason of or arising in part out of an
Indemnifiable

4



--------------------------------------------------------------------------------



Event, including, without limitation, Claims brought by or in the right of the
Company, Claims brought by third parties, and Claims in which the Indemnitee is
solely a witness.
3.    Advancement of Expenses. Indemnitee shall have the right to advancement by
the Company, prior to the final disposition of any Claim by final adjudication
to which there are no further rights of appeal, of any and all Expenses actually
and reasonably paid or incurred by Indemnitee in connection with any Claim
arising out of an Indemnifiable Event. Indemnitee’s right to such advancement is
not subject to the satisfaction of any standard of conduct. Without limiting the
generality or effect of the foregoing, within 10 Business Days after any request
by Indemnitee, the Company shall, in accordance with such request, (a) pay such
Expenses on behalf of Indemnitee, (b) advance to Indemnitee funds in an amount
sufficient to pay such Expenses, or (c) reimburse Indemnitee for such Expenses.
In connection with any request for Expense Advances, Indemnitee shall not be
required to provide any documentation or information to the extent that the
provision thereof would undermine or otherwise jeopardize attorney-client
privilege. Execution and delivery to the Company of this Agreement by Indemnitee
constitutes an undertaking by the Indemnitee to repay any amounts paid, advanced
or reimbursed by the Company pursuant to this Section 3 in respect of Expenses
relating to, arising out of or resulting from any Claim in respect of which it
shall be determined, pursuant to Section 8, following the final disposition of
such Claim, that Indemnitee is not entitled to indemnification hereunder. No
other form of undertaking shall be required other than the execution of this
Agreement. Indemnitee’s obligation to reimburse the Company for Expense Advances
shall be unsecured and no interest shall be charged thereon.
4.    Indemnification for Expenses in Enforcing Rights. To the fullest extent
allowable under applicable law, the Company shall also indemnify against, and,
if requested by Indemnitee, shall advance to Indemnitee subject to and in
accordance with Section 3, any Expenses actually and reasonably paid or incurred
by Indemnitee in connection with any action or proceeding by Indemnitee for (a)
indemnification or reimbursement or advance payment of Expenses by the Company
under any provision of this Agreement, or under any other agreement or provision
of the Constituent Documents now or hereafter in effect relating to Claims
relating to Indemnifiable Events, and/or (b) recovery under any directors’ and
officers’ liability insurance policies maintained by the Company, regardless of
whether Indemnitee ultimately is determined to be entitled to such
indemnification or insurance recovery, as the case may be. Indemnitee shall be
required to reimburse the Company in the event that a final judicial
determination is made that such action brought by Indemnitee was frivolous or
not made in good faith.

5



--------------------------------------------------------------------------------



5.    Partial Indemnity. If Indemnitee is entitled under any provision of this
Agreement to indemnification by the Company for a portion of any Losses in
respect of a Claim related to an Indemnifiable Event but not for the total
amount thereof, the Company shall nevertheless indemnify Indemnitee for the
portion thereof to which Indemnitee is entitled.
6.    Notification and Defense of Claims.
(a)    Notification of Claims. Indemnitee shall notify the Company in writing as
soon as practicable of any Claim which could relate to an Indemnifiable Event or
for which Indemnitee could seek Expense Advances, including a brief description
(based upon information then available to Indemnitee) of the nature of, and the
facts underlying, such Claim. The failure by Indemnitee to timely notify the
Company hereunder shall not relieve the Company from any liability hereunder
unless the Company’s ability to participate in the defense of such claim was
materially and adversely affected by such failure. If, at the time of the
receipt of such notice, the Company has directors’ and officers’ liability
insurance in effect under which coverage for Claims related to Indemnifiable
Events is potentially available, the Company shall give prompt written notice to
the applicable insurers in accordance with the procedures set forth in the
applicable policies. The Company shall provide to Indemnitee a copy of such
notice delivered to the applicable insurers, and copies of all subsequent
correspondence between the Company and such insurers regarding the Claim, in
each case substantially concurrently with the delivery or receipt thereof by the
Company.
(b)    Defense of Claims. The Company shall be entitled to participate in the
defense of any Claim relating to an Indemnifiable Event at its own expense and,
except as otherwise provided below, to the extent the Company so wishes, it may
assume the defense thereof with counsel reasonably satisfactory to Indemnitee.
After notice from the Company to Indemnitee of its election to assume the
defense of any such Claim, the Company shall not be liable to Indemnitee under
this Agreement or otherwise for any Expenses subsequently directly incurred by
Indemnitee in connection with Indemnitee’s defense of such Claim other than
reasonable costs of investigation or as otherwise provided below. Indemnitee
shall have the right to employ its own legal counsel in such Claim, but all
Expenses related to such counsel incurred after notice from the Company of its
assumption of the defense shall be at Indemnitee’s own expense; provided,
however, that if (i) Indemnitee’s employment of its own legal counsel has been
authorized by the Company, (ii) Indemnitee has reasonably determined that there
may be a conflict of interest between Indemnitee and the Company in the defense
of such Claim, (iii) after a Change in Control, Indemnitee’s

6



--------------------------------------------------------------------------------



employment of its own counsel has been approved by the Independent Counsel or
(iv) the Company shall not in fact have employed counsel to assume the defense
of such Claim, then Indemnitee shall be entitled to retain its own separate
counsel (but not more than one law firm plus, if applicable, local counsel in
respect of any such Claim) and all Expenses related to such separate counsel
shall be borne by the Company.
7.    Procedure upon Application for Indemnification. In order to obtain
indemnification pursuant to this Agreement, Indemnitee shall submit to the
Company a written request therefor, including in such request such documentation
and information as is reasonably available to Indemnitee and is reasonably
necessary to determine whether and to what extent Indemnitee is entitled to
indemnification following the final disposition of the Claim, provided that
documentation and information need not be so provided to the extent that the
provision thereof would undermine or otherwise jeopardize attorney-client
privilege. Indemnification shall be made insofar as the Company determines
Indemnitee is entitled to indemnification in accordance with Section 8 below.
8.    Determination of Right to Indemnification.
(a)    Mandatory Indemnification; Indemnification as a Witness.
(i)    To the extent that Indemnitee shall have been successful on the merits or
otherwise in defense of any Claim relating to an Indemnifiable Event or any
portion thereof or in defense of any issue or matter therein, including without
limitation dismissal without prejudice, Indemnitee shall be indemnified against
all Losses relating to such Claim in accordance with Section 2 to the fullest
extent allowable by law.
(ii)    To the extent that Indemnitee’s involvement in a Claim relating to an
Indemnifiable Event is to prepare to serve and serve as a witness, and not as a
party, the Indemnitee shall be indemnified against all Losses incurred in
connection therewith to the fullest extent allowable by law.
(b)    Standard of Conduct. To the extent that the provisions of Section 8(a)
are inapplicable to a Claim related to an Indemnifiable Event that shall have
been finally disposed of, any determination of whether Indemnitee has satisfied
any applicable standard of conduct under Delaware law that is a legally required
condition to indemnification of Indemnitee hereunder against Losses relating to
such Claim and any determination that Expense Advances must be repaid to the
Company (a “Standard of Conduct Determination”) shall be made as follows:

7



--------------------------------------------------------------------------------



(i)    if no Change in Control has occurred, (A) by a majority vote of the
Disinterested Directors, even if less than a quorum of the Board, (B) by a
committee of Disinterested Directors designated by a majority vote of the
Disinterested Directors, even though less than a quorum or (C) if there are no
such Disinterested Directors, by Independent Counsel in a written opinion
addressed to the Board, a copy of which shall be delivered to Indemnitee; and
(ii)    if a Change in Control shall have occurred, (A) if the Indemnitee so
requests in writing, by a majority vote of the Disinterested Directors, even if
less than a quorum of the Board or (B) otherwise, by Independent Counsel in a
written opinion addressed to the Board, a copy of which shall be delivered to
Indemnitee.
The Company shall indemnify and hold harmless Indemnitee against and, if
requested by Indemnitee, shall reimburse Indemnitee for, or advance to
Indemnitee, within 10 days of such request, any and all Expenses incurred by
Indemnitee in cooperating with the person or persons making such Standard of
Conduct Determination.
(c)    Making the Standard of Conduct Determination. The Company shall use its
reasonable best efforts to cause any Standard of Conduct Determination required
under Section 8(b) to be made as promptly as practicable. If the person or
persons designated to make the Standard of Conduct Determination under Section
8(b) shall not have made a determination within 30 days after the later of (A)
receipt by the Company of a written request from Indemnitee for indemnification
pursuant to Section 7 (the date of such receipt being the “Notification Date”)
and (B) the selection of an Independent Counsel, if such determination is to be
made by Independent Counsel, then Indemnitee shall be deemed to have satisfied
the applicable standard of conduct; provided that such 30-day period may be
extended for a reasonable time, not to exceed an additional 10 days, if the
person or persons making such determination in good faith requires such
additional time to obtain or evaluate information relating thereto.
Notwithstanding anything in this Agreement to the contrary, no determination as
to entitlement of Indemnitee to indemnification under this Agreement shall be
required to be made prior to the final disposition of any Claim.
(d)    Payment of Indemnification. If, in regard to any Losses:
(i)    Indemnitee shall be entitled to indemnification pursuant to

Section 8(a);

8



--------------------------------------------------------------------------------



(ii)    no Standard Conduct Determination is legally required as a condition to
indemnification of Indemnitee hereunder; or
(iii)    Indemnitee has been determined or deemed pursuant to Section 8(b) or
Section 8(c) to have satisfied the Standard of Conduct Determination,
then the Company shall pay to Indemnitee, within 5 Business Days after the later
of (A) the Notification Date or (B) the earliest date on which the applicable
criterion specified in clause (i), (ii) or (iii) is satisfied, an amount equal
to such Losses.
(e)    Selection of Independent Counsel for Standard of Conduct Determination.
If a Standard of Conduct Determination is to be made by Independent Counsel
pursuant to Section 8(b)(i), the Independent Counsel shall be selected by the
Board of Directors, and the Company shall give written notice to Indemnitee
advising him of the identity of the Independent Counsel so selected. If a
Standard of Conduct Determination is to be made by Independent Counsel pursuant
to Section 8(b)(ii), the Independent Counsel shall be selected by Indemnitee,
and Indemnitee shall give written notice to the Company advising it of the
identity of the Independent Counsel so selected. In either case, Indemnitee or
the Company, as applicable, may, within 5 Business Days after receiving written
notice of selection from the other, deliver to the other a written objection to
such selection; provided, however, that such objection may be asserted only on
the ground that the Independent Counsel so selected does not satisfy the
criteria set forth in the definition of “Independent Counsel” in Section 1(i),
and the objection shall set forth with particularity the factual basis of such
assertion. Absent a proper and timely objection, the person or firm so selected
shall act as Independent Counsel. If such written objection is properly and
timely made and substantiated, (i) the Independent Counsel so selected may not
serve as Independent Counsel unless and until such objection is withdrawn or a
court has determined that such objection is without merit; and (ii) the
non-objecting party may, at its option, select an alternative Independent
Counsel and give written notice to the other party advising such other party of
the identity of the alternative Independent Counsel so selected, in which case
the provisions of the two immediately preceding sentences, the introductory
clause of this sentence and numbered clause (i) of this sentence shall apply to
such subsequent selection and notice. If applicable, the provisions of clause
(ii) of the immediately preceding sentence shall apply to successive alternative
selections. If no Independent Counsel that is permitted under the foregoing
provisions of this Section 8(e) to make the Standard of Conduct Determination
shall have been selected within 20 days after the Company gives its initial
notice pursuant to the first sentence of this Section 8(e) or Indemnitee gives
its initial notice pursuant to the second

9



--------------------------------------------------------------------------------



sentence of this Section 8(e), as the case may be, either the Company or
Indemnitee may petition the Court of Chancery of the State of Delaware
(“Delaware Court”) to resolve any objection which shall have been made by the
Company or Indemnitee to the other’s selection of Independent Counsel and/or to
appoint as Independent Counsel a person to be selected by the Court or such
other person as the Court shall designate, and the person or firm with respect
to whom all objections are so resolved or the person or firm so appointed will
act as Independent Counsel. In all events, the Company shall pay all of the
reasonable fees and expenses of the Independent Counsel incurred in connection
with the Independent Counsel’s determination pursuant to Section 8(b).
(f)    Presumptions and Defenses.
(i)    Indemnitee’s Entitlement to Indemnification. In making any Standard of
Conduct Determination, the person or persons making such determination shall
presume that Indemnitee has satisfied the applicable standard of conduct and is
entitled to indemnification, and the Company shall have the burden of proof to
overcome that presumption and establish that Indemnitee is not so entitled. Any
Standard of Conduct Determination that is adverse to Indemnitee may be
challenged by the Indemnitee in the Delaware Court. No determination by the
Company (including by its directors or any Independent Counsel) that Indemnitee
has not satisfied any applicable standard of conduct may be used as a defense to
any legal proceedings brought by Indemnitee to secure indemnification or
reimbursement or advance payment of Expenses by the Company hereunder or create
a presumption that Indemnitee has not met any applicable standard of conduct.
(ii)    Reliance as a Safe Harbor. For purposes of this Agreement, and without
creating any presumption as to a lack of good faith if the following
circumstances do not exist, Indemnitee shall be deemed to have acted in good
faith and in a manner he or she reasonably believed to be in or not opposed to
the best interests of the Company if Indemnitee’s actions or omissions to act
are taken in good faith reliance upon the records of the Company, including its
financial statements, or upon information, opinions, reports or statements
furnished to Indemnitee by the officers or employees of the Company or any of
its subsidiaries in the course of their duties, or by committees of the Board or
by any other Person (including legal counsel, accountants and financial
advisors) as to matters Indemnitee reasonably believes are within such other
Person’s professional or expert competence and who has been selected with
reasonable care by or on behalf of the Company. In addition, the knowledge
and/or actions, or failures to act, of any director, officer, agent

10



--------------------------------------------------------------------------------



or employee of the Company shall not be imputed to Indemnitee for purposes of
determining the right to indemnity hereunder.
(iii)    No Other Presumptions. For purposes of this Agreement, the termination
of any Claim by judgment, order, settlement (whether with or without court
approval) or conviction, or upon a plea of nolo contendere or its equivalent,
will not create a presumption that Indemnitee did not meet any applicable
standard of conduct or have any particular belief, or that indemnification
hereunder is otherwise not permitted.
(iv)    Defense to Indemnification and Burden of Proof. It shall be a defense to
any action brought by Indemnitee against the Company to enforce this Agreement
(other than an action brought to enforce a claim for Losses incurred in
defending against a Claim related to an Indemnifiable Event in advance of its
final disposition) that it is not permissible under applicable law for the
Company to indemnify Indemnitee for the amount claimed. In connection with any
such action or any related Standard of Conduct Determination, the burden of
proving such a defense or that the Indemnitee did not satisfy the applicable
standard of conduct shall be on the Company.
(v)    Resolution of Claims. The Company acknowledges that a settlement or other
disposition short of final judgment may be successful on the merits or otherwise
for purposes of Section 8(a)(i) if it permits a party to avoid expense, delay,
distraction, disruption and uncertainty. In the event that any Claim relating to
an Indemnifiable Event to which Indemnitee is a party is resolved in any manner
other than by adverse judgment against Indemnitee (including, without
limitation, settlement of such action, claim or proceeding with our without
payment of money or other consideration) it shall be presumed that Indemnitee
has been successful on the merits or otherwise for purposes of Section 8(a)(i).
The Company shall have the burden of proof to overcome this presumption.
9.    Exclusions from Indemnification. Notwithstanding anything in this
Agreement to the contrary, the Company shall not be obligated to:
(a)    indemnify or advance funds to Indemnitee for Expenses or Losses with
respect to proceedings initiated by Indemnitee, including any proceedings
against the Company or its directors, officers, employees or other indemnitees
and not by way of defense, except:

11



--------------------------------------------------------------------------------



(iii)    proceedings referenced in Section 4 above (unless a court of competent
jurisdiction determines that each of the material assertions made by Indemnitee
in such proceeding was not made in good faith or was frivolous); or
(iv)    where the Company has joined in or the Board has consented to the
initiation of such proceedings.
(b)    indemnify Indemnitee if a final decision by a court of competent
jurisdiction determines that such indemnification is prohibited by applicable
law.
(c)    indemnify Indemnitee for the disgorgement of profits arising from the
purchase or sale by Indemnitee of securities of the Company in violation of
Section 16(b) of the Exchange Act, or any similar successor statute.
(d)    indemnify or advance funds to Indemnitee for Indemnitee’s reimbursement
to the Company of any bonus or other incentive-based or equity-based
compensation previously received by Indemnitee or payment of any profits
realized by Indemnitee from the sale of securities of the Company, as required
in each case under the Exchange Act (including any such reimbursements under
Section 304 of the Sarbanes-Oxley Act of 2002 in connection with an accounting
restatement of the Company or the payment to the Company of profits arising from
the purchase or sale by Indemnitee of securities in violation of Section 306 of
the Sarbanes-Oxley Act).
10.    Settlement of Claims. The Company shall not be liable to Indemnitee under
this Agreement for any amounts paid in settlement of any threatened or pending
Claim related to an Indemnifiable Event effected without the Company’s prior
written consent, which shall not be unreasonably withheld; provided, however,
that if a Change in Control has occurred, the Company shall be liable for
indemnification of the Indemnitee for amounts paid in settlement if an
Independent Counsel has approved the settlement. The Company shall not settle
any Claim related to an Indemnifiable Event in any manner that would impose any
Losses on the Indemnitee without the Indemnitee’s prior written consent.
11.    Duration. All agreements and obligations of the Company contained herein
shall continue during the period that Indemnitee is a director and/or officer of
the Company (or is serving at the request of the Company as a director, officer,
employee, member, trustee or agent of another Enterprise) and shall continue
thereafter (i) so long as Indemnitee may be subject to any possible Claim
relating to an Indemnifiable Event (including any rights of appeal thereto) and
(ii) throughout the pendency of any proceeding (including any rights

12



--------------------------------------------------------------------------------



of appeal thereto) commenced by Indemnitee to enforce or interpret his rights
under this Agreement, even if, in either case, he or she may have ceased to
serve in such capacity at the time of any such Claim or proceeding.
12.    Non-Exclusivity. The rights of Indemnitee hereunder will be in addition
to any other rights Indemnitee may have under the Constituent Documents, the
General Corporation Law of the State of Delaware, any other contract or
otherwise (collectively, “Other Indemnity Provisions”); provided, however, that
(a) to the extent that Indemnitee otherwise would have any greater right to
indemnification under any Other Indemnity Provision, Indemnitee will be deemed
to have such greater right hereunder and (b) to the extent that any change is
made to any Other Indemnity Provision which permits any greater right to
indemnification than that provided under this Agreement as of the date hereof,
Indemnitee will be deemed to have such greater right hereunder. The Company will
not adopt any amendment to any of the Constituent Documents the effect of which
would be to deny, diminish or encumber Indemnitee’s right to indemnification
under this Agreement or any Other Indemnity Provision.
13.    Liability Insurance. For the duration of Indemnitee’s service as a
director and/or officer of the Company, and thereafter for so long as Indemnitee
shall be subject to any pending Claim relating to an Indemnifiable Event, the
Company shall use commercially reasonable efforts (taking into account the scope
and amount of coverage available relative to the cost thereof) to continue to
maintain in effect policies of directors’ and officers’ liability insurance
providing coverage that is at least substantially comparable in scope and amount
to that provided by the Company’s current policies of directors’ and officers’
liability insurance. In all policies of directors’ and officers’ liability
insurance maintained by the Company, Indemnitee shall be named as an insured in
such a manner as to provide Indemnitee the same rights and benefits as are
provided to the most favorably insured of the Company’s directors, if Indemnitee
is a director, or of the Company’s officers, if Indemnitee is an officer (and
not a director) by such policy. Upon request, the Company will provide to
Indemnitee copies of all directors’ and officers’ liability insurance
applications, binders, policies, declarations, endorsements and other related
materials.
14.    No Duplication of Payments. The Company shall not be liable under this
Agreement to make any payment to Indemnitee in respect of any Losses to the
extent Indemnitee has otherwise received payment under any insurance policy, the
Constituent Documents, Other Indemnity Provisions or otherwise of the amounts
otherwise indemnifiable by the Company hereunder.

13



--------------------------------------------------------------------------------



15.    Subrogation. In the event of payment to Indemnitee under this Agreement,
the Company shall be subrogated to the extent of such payment to all of the
rights of recovery of Indemnitee. Indemnitee shall execute all papers required
and shall do everything that may be necessary to secure such rights, including
the execution of such documents necessary to enable the Company effectively to
bring suit to enforce such rights.
16.    Amendments. No supplement, modification or amendment of this Agreement
shall be binding unless executed in writing by both of the parties hereto. No
waiver of any of the provisions of this Agreement shall be binding unless in the
form of a writing signed by the party against whom enforcement of the waiver is
sought, and no such waiver shall operate as a waiver of any other provisions
hereof (whether or not similar), nor shall such waiver constitute a continuing
waiver. Except as specifically provided herein, no failure to exercise or any
delay in exercising any right or remedy hereunder shall constitute a waiver
thereof.
17.    Binding Effect. This Agreement shall be binding upon and inure to the
benefit of and be enforceable by the parties hereto and their respective
successors (including any direct or indirect successor by purchase, merger,
consolidation or otherwise to all or substantially all of the business and/or
assets of the Company), assigns, spouses, heirs and personal and legal
representatives. The Company shall require and cause any successor (whether
direct or indirect by purchase, merger, consolidation or otherwise) to all,
substantially all or a substantial part of the business and/or assets of the
Company, by written agreement in form and substances satisfactory to Indemnitee,
expressly to assume and agree to perform this Agreement in the same manner and
to the same extent that the Company would be required to perform if no such
succession had taken place.
18.    Severability. The provisions of this Agreement shall be severable in the
event that any of the provisions hereof (including any portion thereof) are held
by a court of competent jurisdiction to be invalid, illegal, void or otherwise
unenforceable, and the remaining provisions shall remain enforceable to the
fullest extent permitted by law. Furthermore, to the fullest extent possible,
the provisions of this Agreement (including, without limitation, each portion of
this Agreement containing any provision held to be invalid, illegal, void or
otherwise unenforceable, that is not itself invalid, illegal, void or otherwise
unenforceable) shall be construed so as to give effect to the intent manifested
by the provision held invalid, illegal, void or otherwise unenforceable.

14



--------------------------------------------------------------------------------



19.    Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
delivered by hand, against receipt, or mailed, by postage prepaid, certified or
registered mail:
(a)    if to Indemnitee, to the address set forth on the signature page hereto.
(b)
if to the Company, to:


Gastar Exploration Inc.
Attn: J. Russell Porter, President and CEO and
Michael A. Gerlich, Senior Vice-President and CFO
1331 Lamar Street, Suite 650
Houston, Texas 77010
Notice of change of address shall be effective only when given in accordance
with this Section. All notices complying with this Section shall be deemed to
have been received on the date of hand delivery or on the third Business Day
after mailing.
20.    Governing Law and Forum. This Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of Delaware
applicable to contracts made and to be performed in such state without giving
effect to its principles of conflicts of laws. The Company and Indemnitee hereby
irrevocably and unconditionally: (a) agree that any action or proceeding arising
out of or in connection with this Agreement shall be brought only in the
Delaware Court and not in any other state or federal court in the United States,
(b) consent to submit to the exclusive jurisdiction of the Delaware Court for
purposes of any action or proceeding arising out of or in connection with this
Agreement, (c) agree that any legal service of process required by Delaware law
on such party may be made pursuant to the notice provisions of Section 19 hereof
or any other means authorized by Delaware law, and that such delivery shall
constitute acceptance of legal process in connection with any such action or
proceeding against such party with the same legal force and validity as if
served upon such party personally within the State of Delaware and (d) waive,
and agree not to plead or make, any claim that the Delaware Court lacks venue or
that any such action or proceeding brought in the Delaware Court has been
brought in an improper or inconvenient forum.


21.    Entire Agreement. This Agreement shall supersede and replace all prior
agreements (except any written agreement of employment between the Company or
its predecessors,

15



--------------------------------------------------------------------------------



including Gastar Exploration Ltd., and the Indemnitee, which shall remain in
full force and effect, except to the extent augmented or amended herein),
between the Company or its predecessors, including Gastar Exploration Ltd., and
the Indemnitee respecting the matters set forth herein, and shall constitute the
entire agreement between the parties hereto in respect of the matters set forth
herein.
21.    Headings. The headings of the sections and paragraphs of this Agreement
are inserted for convenience only and shall not be deemed to constitute part of
this Agreement or to affect the construction or interpretation thereof.
22.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall for all purposes be deemed to be an original, but all of
which together shall constitute one and the same Agreement.






[SIGNATURE PAGE FOLLOWS]

16



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.


 
GASTAR EXPLORATION INC.


 
By: _____________________


Name:
Title:





 
INDEMNITEE


 
_____________________


Name:
Address:______________
_____________________
_____________________




